                   Case 2:15-cv-00463-RCL-SMD Document 241-41 Filed 01/21/20 Page 1 of 1
State of Alabama
                                                                                                                                                             Booking Number
Unified Judicial System
                                                                       ORDER OF RELEASE FROM JAIL                                              2012-3363
Form C-42                               Rev, 6/88


    IN THE         _ _ _----,-Ml.,. . T. .:. .NI-=,. C: .,:.IP..:. .:A: . .=L=I:.=.T. =. Y      COURT OF      _ _....,.M_O...,..NT-,...,G_O.,....M_E_R_Y         , ALABAMA
                                                 (CircUit, Dlstnet,     Cl"   Municipal)                                  (Name of Municipality or County)

   []STATEOFALABAMA
   ~MUNICIPALITYOF CITY OF MONTGOMERY v.                                                            MARQUITA SHAURON JOHNSON 9-18-83

    TO THE JAILER WITH CUSTODY OF THE DEFENDANT:

    You are hereby ordered to release from custody the above-nauled defendant.

    Reason(s) for Release                             SUBJECT HAS SERVED ALL MANDATORY AND COMMUTED TIME ON
                                                      #N4190950, N4190949, M6436073, M6444338, M9658861, M9658860, M9679112,
                                                      ~19679111,M9652706,M9652707,M8804223,M9668823,M9668824,N3242060,
                                                      N3227499, N3227500, N3348371, N3348372, V2334204, V2334205, N3578274,
                                                      N3578273, N3728911, N3728910, N3748516, N3748517, V3253975, V3253976,
                                                      V3253978, V3253979, V3253980, V325981, V3253982, V3253983, N4193116,
                                                      N4193117, AND N4193118. SUBJECT WAS GIVEN WORK CREDIT.




                                                      EARLY RELEASE---JAIL WORK LSIT




              Date: 1-28-2013                                                                  LES HAYES                                  By: KEKE MITCHELL
                                                                                               Judge/Clerk




             COURT RECORD (Original)                                                          JAILER (Copy)                              DEFENDANT (Copy)




                                                                                             City SJM Ex. 41                                                 COURT 008890
